FLETCHER, Judge
(dissenting):
In answering the certified question under the majority’s conclusion in United States v. Mack, 9 M.J. 300 (C.M.A.1980), interpreting United States v. Syro, 7 M.J. 431 (C.M. A.1979); United States v. Mathews, 6 M.J. 357 (C.M.A.1979); and United States v. Booker, 5 M.J. 238 (C.M.A.1977), I find that I have another concern which is just as basic as the certified question therein.
Accepting the majority’s conclusion as to the question of waiver of legal advice, I find that the form introduced and admitted into evidence against the accused, Court Memorandum NAVPERS 1070/607 (Rev. 10-71), as prosecution exhibit 2, is deficient in two other areas.
First, NAVPERS 1070/607 (Rev. 10-71) is an administrative pay and procedure form utilized in the Naval Service to provide pertinent information to those who determine the pay of an individual service member. See para. 90436 a, NAVPAY-PERSMAN. It particularly refers to nonjudicial punishment actions that affect pay or cause a “reduction in rate” or nullify a “previously reported reduction in rate.” See para. 90436 a(3). Accordingly, it was not particularly devised for the use made of it at appellant’s court-martial.
Section 0117 of the Manual of the Judge Advocate General of the Navy provides, however, that (emphasis added):
In accordance with the authority contained in paragraph 75 d, MCM, the trial counsel may, prior to sentencing, obtain and present to the military judge, for use by either the court members or the military judge if sitting alone, personnel records of the accused or copies or summaries thereof. Personnel records of the accused include all those records made or maintained in accordance with Departmental regulations which reflect the past conduct and performance of the accused. Records of non judicial punishment must relate to offenses committed prior to trial *241and during the current enlistment or period of service of the accused, provided such records of nonjudicial punishment shall not extend to offenses committed more than two years prior to the commission of any offense of which the accused stands convicted. In computing the two year period, periods of unauthorized absence as shown by the records of non judicial punishment or by the evidence of previous convictions should be excluded. See paragraph 75d, MCM, for applicable procedural regulations.
It is reasonable to assume that these personnel records or summaries will adequately reflect the appellant’s nonjudicial punishment for purposes of paragraph 75d, Manual for Courts-Martial, United States, 1969 (Revised edition). See generally United States v. Johnson, 19 U.S.C.M.A. 464, 42 C.M.R. 66 (1970).
Before nonjudicial punishment can be carried out, the accused must exercise or waive his right to trial by court-martial. This right is granted to the accused by Article 15, Uniform Code of Military Justice, 10 U.S.C. § 815, and reiterated by the President in paragraph 132 of the Manual for Courts-Martial. In the Marine Corps, this election is reflected in NAVMC 10132 (Rev. 8-75), the Unit Punishment book. Section 6 of this form provides (emphasis supplied):
6. I have been advised of and understand my rights under Article 31, UCMJ and Section 0101 of the JAG Manual. I also have been advised of and understand my right to demand trial by court-martial in lieu of nonjudicial punishment. I (do) (do not) demand trial and (will) (will not) accept non — judicial punishment subject to my right of appeal.
(Date)_(Signature of Accused)_
However, this election is not reflected at all in NAVPERS 1070/607, the exhibit before us. Accordingly, this form cannot be considered a reasonable or adequate means of recording or evidencing the accused’s election. See United States v. Mack, 9 M.J. 300, 324 (C.M.A.1980).
A summary sufficient to be introduced at a court-martial in compliance with section 0117 of the Manual of the Judge Advocate General of the Navy must show on its face that all statutory rights have been offered or waived. To omit these matters is to ignore essential rights mandated by Congress and the President for these proceedings. I would, therefore, conclude that prosecution exhibit 2 was not admissible without this information.1
I would agree that NAVPERS 1070/607 could be introduced if it were complete on its face as showing that the prerequisites for nonjudicial punishment provided for in the Uniform Code of Military Justice and the Manual for Courts-Martial have been met. It is interesting to note that the form entitled “Administrative Remarks,” NAVPERS 1070/613 (Rev. 3-73), shown as prosecution exhibit 3, was introduced. Even this form fails to evidence the fact that the appellant elected nonjudicial punishment rather than trial by court-martial. Cf. United States v. Hayes, 9 M.J. 331 (C.M. A.1980). However, if the prosecution had also chosen to introduce NAVMC 10132, the Unit Punishment Book, I could not now take these exceptions.
Second, another fatal deficiency exists on the face of prosecution exhibit 2. This Court Memorandum, NAVPERS 1070/607, was not completed in accordance with paragraph 90436 c(43)(b), NAVPAYPERSMAN.2 The date of the offense was not reported in block 42 or anywhere else on this form. This becomes significant because in paragraph 0117, JAGMAN, the Judge Advocate General provides that records cannot be introduced where such records show the offense committed was more than two years before the offense of which an accused stands convicted. It is true, as the opinion of Chief Judge Everett states, that the defense attorney objected only as to the latter *242matter. Judge Cook, writing for a unanimous court, stated in United States v. Morales, 1 M.J. 87, 88 (C.M.A.1975):
[W]e decided United States v. Graves, 23 U.S.C.M.A. 434, 50 C.M.R. 393, 1 M.J. 50 (1975), in which we reviewed the effect of the absence of objection by defense counsel upon the trial judge’s obligation to conduct the trial in accordance with established principles. We emphasized that, absent circumstances indicating an affirmative waiver by defense counsel of appropriate judicial action required by the evidence, the trial judge was not relieved of his independent duty to take such action. More recently, we held that when “the prosecutor’s own exhibit demonstrated the absence” of a sound basis for its admission into evidence, the trial judge must exclude it despite the absence of objection by defense counsel. United States v. Heflin, 23 U.S.C.M.A. 505, 50 C.M.R. 644, 1 M.J. 131 (1975).
I believe this is still good law; therefore, I must dissent from the majority opinion.

. United States v. Negrone, 9 M.J. 171 (C.M.A. 1980); United States v. Morales, 1 M.J. 87 (C.M.A. 1975).


. See n. 1, supra.